DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an operating element is movably arranged for positioning the instrument branches” in claim 1, “a translating unit that converts a movement of the operating element non-linearly…” in claim 1, “a first bias element that biases the mechanism into the rest and/or into the working position” in claim 1, “a second bias element” in claim 1 and “an additional inserting element for resilient adjustment of the first and second spring arms” in clam 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation “on a side of the translating unit facing away from the operating element in a direction of a flux of force of the force transmission train”. It is not clear to the examiner what the applicant means from “a direction of a flux of force” since there is nothing in the specification that further defines or clarifies this limitation. It is not clear if this direction is towards the jaws, away from the jaws or perpendicular to the jaws. Appropriate correction is required.
Claims 2-5 and 7-16 are rejected due to being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twomey (US Pub No. 2012/0184988).
Regarding claim 1, Twomey discloses (Figures 12-13) a surgical instrument comprising an instrument shaft (12) (Figure 1A); two instrument branches (110, 120) that are arranged distally thereupon and can be positioned relative to each other in a working position and a rest position (Figures 12-13) (Paragraphs 0082-0083); a handle element (20) on which an operating element (341) is movably arranged for positioning the instrument branches (Figures 12-13) (Paragraphs 0082-0083) and a coupling mechanism (392, 354) having a translating unit (392) that converts a movement of the operating element non-linearly into a relative movement of at least one of the two instrument branches (Figures 12-13) (Paragraphs 0078 and 0082-0085), wherein the coupling mechanism comprises a first bias element (354) that biases the mechanism Figures 12-13) (Paragraph 0085), wherein the operating element and the first bias element are designed and configured with regard to each other to form a knee lever mechanism (Figures 12-13) (Fully configured in forming a knee lever mechanism as shown in Figures 12-13) of the translating unit in which the first bias element (354) is serially inserted in a force transmission train (pin proximal of 392 as shown in Figures 12-13) of the coupling mechanism (Figures 12-13), wherein the surgical instrument includes, apart from the first bias element, a second bias element (367) that is arranged in parallel to the force transmission train (clearly parallel in Figure 13) and on a side of the translating unit (bottom side of 392 as shown in Figure 13) facing away from the operating element in a direction of a flux of force of the force transmission train (facing away towards 364 or left direction of “P” as shown in Figure 13), and wherein the coupling mechanism is biased into the rest position by the second bias element (Paragraph 0085) (Figures 12-13). 
In an alternative rejection for claim 1, Twomey discloses (Figures 12-13) a surgical instrument comprising an instrument shaft (12) (Figure 1A); two instrument branches (110, 120) that are arranged distally thereupon and can be positioned relative to each other in a working position and a rest position (Figures 12-13) (Paragraphs 0082-0083); a handle element (20) on which an operating element (341) is movably arranged for positioning the instrument branches (Figures 12-13) (Paragraphs 0082-0083) and a coupling mechanism (392, 367, 364, 360) having a translating unit (392) that converts a movement of the operating element non-linearly into a relative movement of at least one of the two instrument branches (Figures 12-13) (Paragraphs 0078 and 0082-0083), wherein the coupling mechanism comprises a first 367) that biases the mechanism into the rest position (Figures 12-13) (Paragraph 0085), wherein the operating element and the first bias element are designed and configured with regard to each other to form a knee lever mechanism (Figures 12-13) (Fully configured in forming a knee lever mechanism as shown in Figures 12-13) of the translating unit in which the first bias element (367) is serially inserted in a force transmission train (360) of the coupling mechanism (Figures 12-13) (Paragraph 0079), wherein the surgical instrument includes, apart from the first bias element, a second bias element (354) that is arranged in parallel to the force transmission train (clearly parallel in Figure 13) and on a side of the translating unit (left side of 392 as shown in Figure 13) facing away from the operating element in a direction of a flux of force of the force transmission train (facing away towards left direction of “X” as shown in Figure 13), and wherein the coupling mechanism is biased into the rest position by the second bias element (Paragraph 0085) (Figures 12-13). 
	Regarding claim 2 under the alternative rejection of claim 1, the operating element (341) and the first bias element (367) form the knee lever mechanism in which the operating element has/forms a first knee lever arm and the first bias element has/forms a second knee lever arm (Figures 12-13) which is pivotally coupled to the first knee lever arm to transform a pivoting motion of the operating element into a translating motion having a non-linear translation ratio corresponding to the current angle formed between the first lever arm and the second lever arm (Figures 12-13) (Paragraphs 0083-0085).
392) the second bias element (367) is arranged in the flux of force between the operating element (341) and the first bias element (354) (Figures 12-13).
	Regarding claim 8, wherein the second bias element (367) is a compression spring (Figures 12-13) that is supported on the handle element (Figures 12-13), is coupled to the coupling element connected to at least one of the two instrument branches via the tension element (391) [Indirectly connected] and is articulated, axially relative to the coupling element, to a proximal portion of the coupling element (Figures 12-13) (Paragraphs 0083-0085).
	Regarding claim 11 under the alternative rejection of claim 1, wherein the second bias element (354) is biased when the instrument branches are in the working position (Figure 13) (when jaws are in the closed position) (Paragraph 0085).  

Allowable Subject Matter
          Claims 3-5, 9-10 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Examiner, Art Unit 3771